METHOD FOR MANUFACTURING LITHIUM SECONDARY BATTERY
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.

Status of Claims
Claims 1-3 and 6-9 are pending, wherein claim 1 has been amended. Claims 1-3 and 6-9 are being examined on the merits in this Office action.

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior  Reference not previously cited can be found per the attached PTO-892 for this Office action.

Claim Rejections - 35 USC § 103
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20050244715 A1, hereafter Cho) in view of Yoon et al. (US 20090220859 A1, hereafter Yoon).
Regarding claims 1-3 and 6-9, Cho teaches a method for manufacturing a lithium secondary battery comprising the steps of:
i) dispersing a lithium metal powder and a binder in a dispersion medium to prepare a lithium dispersion (See the preparation of “lithium metal composition” in [0044], performed by adding lithium metal to tetrahydrofuran solvent; a polymer binder, such as polyvinylidene fluoride, may be added to the lithium metal composition, see [0025]);
ii) coating (e.g., “spray coating”, [0018]) the lithium dispersion on one side of a separator to form a lithium metal powder coating layer (the lithium metal composition is coated on a separator formed of, for example, polyethylene polymer film to form a lithium metal powder layer, see [0049], [0037]); and
iii) manufacturing an electrode assembly by interposing the separator (e.g., made of polyethylene, [0046]) between a negative electrode and a positive electrode ([0046], [0015]), wherein the lithium metal powder coating layer contacts one side of the negative electrode (See [0049]: “… adjacent to the surface of the negative electrode”), and wherein the negative electrode comprises a negative electrode active material such as tin oxide ([0036]).

Cho further teach injecting an electrolyte solution into the electrode assembly ([0019]), wherein the electrolyte solution comprises dimethyl carbonate, for example ([0040]). Cho is silent to the use of fluoroethylene carbonate as claimed. However, fluoroethylene carbonate and dimethyl carbonate are functional equivalents as a non-aqueous solvent in an electrolyte solution of a battery, as disclosed in Yoon ([0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have employed fluoroethylene carbonate as an alternative to dimethyl carbonate of Cho in the electrolyte solution of the battery, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP 2144.06). As a result, Cho in view of Yoon teaches the claimed step v) injecting an electrolyte solution into the electrode assembly, wherein the electrolyte solution comprises at least fluoroethylene carbonate.
Cho further discloses that the weight ratio of the lithium metal powder to the dispersion medium (solvent) is 3% to 20% ([0022]), and the weight ratio of the polymer binder to the See below for details) that the weight ratio of the lithium metal powder to the binder is in the range of from 0.15 to 20, overlapping the claimed range of from 70:30 to 95:5 (i.e., 2.3 to 10), and that the weight ratio of the dispersion medium to the lithium dispersion is in the range of from 0.71 to 0.96, overlapping the claimed range of from 10 to 0.4. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Weight ratios calculations:
(I) Ratio of the lithium metal powder to the binder
lithium metal powder/dispersion medium (solvent) = 3% to 20%                                      (1)
polymer binder/dispersion medium (solvent) = 1% to 20%                                                 (2)
(1)/(2) = lithium metal powder/polymer binder =  (3%)/(20%) to (20%)/(1%) = 0.15 to 20
                                                                                                                                                         (3)
The claimed 70:30 to 95:5 ≈ 2.3 to 19                                                                                      (4)
The range of 0.15 to 20 in (3) overlaps the claimed range of about 2.3 to 19 in (4)        (5)

(II) Ratio of the dispersion medium to the lithium dispersion
“3” or “20” in “3% to 20%” means parts of lithium metal powder per 100 parts of dispersion medium by weight.                                                                                                                                     (6)
“1” or “20” in “1% to 20%” means parts of polymer binder per 100 parts of dispersion medium by weight.                                                                                                                                                     (7)

Based on (6) and (7), 100 parts of dispersion medium contains a maximum amount of lithium metal powder and polymer binder to be 20 + 20 =40. Thus, the maximum amount by weight of the lithium dispersion = 100 + 40 = 140.                                                                                                        (9)
dispersion medium/lithium dispersion = 100/140 to 100/104 = 0.71 to 0.96                  (10)

Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive.
Applicant's arguments that “Cho fails to teach or suggest a step of injecting an electrolyte solution into the electrode assembly, wherein the electrolyte solution comprises at least fluoroethylene carbonate” are based on the claims as amended. The amended claims have been addressed in the new rejections above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727